DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 02/09/2022 for application 17/434613.
Claims 1-4, 6-9, and 11-13 are currently pending and have been fully considered.
Claims 5 and 10 have been cancelled.
The 112 rejection of claim 13 has been withdrawn in light of applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ADLASSNIG (Machine Translation of DE 1901919A1).
Regarding claims 1 and 8, ADLASSNIG teaches in the abstract a cold curing system that consists of diacyl peroxide, aromatic amines, and a metal compound. 
The diacyl peroxide is especially benzoyl peroxide. 
The tertiary aromatic amine is especially to be diethylaniline or dimethylaniline.  
The metal compound is especially metal acetylacetonate and taught to be preferably iron acetylacetonate.  
ADLASSNIG teaches on page 2 the amount of diacyl peroxide is from 0.5 to 5% by weight.
ADLASSNIG teaches on page 2 the amount of tertiary aromatic amine is from approximately 0.01 to 0.5% by weight.  
ADLASSNIG teaches on page 3 the amount of metal compounds is from 0.01 to 0.1% by weight.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
ADLASSNIG does not explicitly teach a solvent.  
However, ADLASSNIG teaches on page 3 that the combination may be in the form of solutions such as styrene, benzene, toluene, xylene, and the like.  
Regarding claim 2, ADLASSNIG teaches on page 2 the amount of diacyl peroxide is from 0.5 to 5% by weight.
ADLASSNIG teaches on page 2 the amount of tertiary aromatic amine is from approximately 0.01 to 0.5% by weight.  
ADLASSNIG teaches on page 3 the amount of metal compounds is from 0.01 to 0.1% by weight.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claims 3 and 4, ADLASSNIG teaches that the metal compound is especially metal acetylacetonate and taught to be preferably iron (Fe) acetylacetonate.  
 Regarding claim 6, ADLASSNIG teaches the diacyl peroxide is especially benzoyl peroxide. 
Regarding claims 9, 11, and 12, ADLASSNIG teaches on page 3 that the combination may be in the form of solutions such as styrene, benzene, toluene, xylene, and the like.  
Claim Rejections - 35 USC § 103
Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over RAO et al. (U.S. 8163042) in view of CHAUDHURI et al. (U.S. 7282573) and THOMPSON (U.S. 3741135). 
Regarding claims 1 and 8, RAO et al. teach a hydrocarbon fuel composition that comprises a base gas and additives comprising 2 to 50 ppm organometallic compound and 100 to 5000 ppm aniline or substituted aniline.  RAO et al. teach that the hydrocarbon fuel compositions is used as a torch gas with oxygen for cutting and welding.
RAO et al. teach in lines 64-67 of column 2 that the organometallic compound may be in a solvent such as selected from kerosene, gasoline or naphtha.
RAO et al. teach in lines 1-6 of column 3 that the aniline or substituted aniline may be dissolve in oxygen containing solvent such as methanol, and ketones.  
RAO et al. teach in lines 19-22 of column 3 the aniline may be methylaniline.  
RAO et al. do not explicitly teach the addition of aryl peroxides nor the addition of metal acetylacetonates.  
RAO et al. do teach in lines 11-18 of column 3 that the organometallic compound may include acetyl ferrocene.  
CHAUDHURI et al. teach methods for making acetylacetonates.  
CHAUDHURI et al. teach in lines 20-35 of column 1 that metal acetylacetonates are useful as combustion control agents for rocket fuels.  
It would be obvious to one of ordinary skill in the art to use iron acetylacetonates with a reasonable expectation of success.
THOMPSON teaches a cutting torch that utilizes peroxides as part of a cutting gas stream.
THOMPSON teaches in lines 47-54 of column 3 that various peroxides are useful as an igniter material for oxygen generating.
It would be obvious to one of ordinary skill in the art to add various peroxides including aryl peroxides with a reasonable expectation of success.
Regarding claims 1 and 2, RAO et al. teach the ratio is between 2 to 50 ppm of organometallic compound to 100 to 5000 ppm of aniline or substituted aniline.  
RAO et al. in view of CHAUDHURI et al. and THOMPSON do not explicitly teach the ratios of aniline with organometallic compounds with respect to the peroxides.
However, it has been held that wherein the general conditions are known, optimization or workable ranges only involve routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3 and 4, CHAUDHURI et al. teach in the abstract iron acetylacetonate.
Regarding claim 7, RAO et al. teach in lines 64-67 of column 2 that the organometallic compound may be in a solvent such as selected from kerosene, gasoline or naphtha.
RAO et al. teach in lines 1-6 of column 3 that the aniline or substituted aniline may be dissolve in oxygen containing solvent such as methanol, and ketones.  
Regarding claims 9 and 12, RAO et al. teach in lines 40-47 of page 3 liquefied petroleum gas is a fuel.  
Regarding claim 11, RAO et al. in view of CHAUDHURI et al. and THOMPSON do not explicitly teach the amounts of aniline with organometallic compounds and with the peroxides.
However, it has been held that wherein the general conditions are known, optimization or workable ranges only involve routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, RAO et al. teach in lines 23-28 that the process may be used to cut several metals with a thickness form 0.5 mm to 1000mm.  
RAO et al. do not explicitly teach that the amount of oxygen gas to fuel composition.
However, it has been held that wherein the general conditions are known, optimization or workable ranges only involve routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771